   Case 1:20-cv-00311-MN Document 44 Filed 10/30/20 Page 1 of 3 PageID #: 351



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

THE TRADING COLLECTIVE, LLC,

                Plaintiff,

         v.                                      ·c.A. No. 20-31 I-MN

THE MANE CHOICE HAIR SOLUTIONS
LLC; NATURE GLOW; and LE CHIQUE
BOUTIQUE,

                Defendants.



                             DECLARATION OF WILLIAM FIKHMAN

STATE OF CALIFORNIA                          )
                                             )       ss:
COUNTY OF LOS ANGELES                        )

I, William Fikhman, being duly sworn, deposes and says as follows:

        1.     I am Cute As A Button lnc.'s CEO, Secretary & CFO and I am authorized to, and

do, submit this declaration on its behalf.

       2.      Cute As A Button Inc. is a Delaware corporation with its principle place of business

in Los Angeles county, California.

        3.     Cute As A Button Inc. operates using the names "Le Chique Boutique."

        4.     I am Natural Selection Inc. 's CFO and I am authorized to, and do, submit this

declaration on its behalf.

        5.     Natural Selection Inc. is a Delaware corporation with its principle place of business

in Los Angeles county, California.

        6.     Natural Selection Inc. operates using the name "Nature Glow."
Case 1:20-cv-00311-MN Document 44 Filed 10/30/20 Page 2 of 3 PageID #: 352




       I declare under penalty of perjury under the Jaws of the United States that the foregoing is

true and correct to the best of my knowledge and belief. Executed on October 30, 2020 in Los

Angeles, CA.




                                              William Fikhman




                                                2
Case 1:20-cv-00311-MN Document 44 Filed 10/30/20 Page 3 of 3 PageID #: 353




CALIFORNIA ACKNOWLEDGMENT                                                                                                        CIVIL CODE § 1189


  Anotary public or other officer completing this certificate verifies only the identity of the individua I who signed the document
  to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document. ·

State of California
County of        /.05 "9/\/4 £                                LL>                         }
On   _/_l'_.~...:hO
              __._J.._P..cr:?-=b:;;..___ before me, &jfff} 21                                       : ; ; ; 42 Z:H F b,,. #7.-?--f'V h-1:JUC,
                                   Dote                                                           Here Insert Nome and Title of the Officer
personally appeared _.Jt..f./,J::...L..1.::L.:.A.LE-1/:....;A::z.L~;,L---LH.....L.1.k~.)./~~J-:.tt~d.!::-_ _ _ _ _ __ __                ;;..__ __
                                                                                Nome(s} of Signer(s)
~~                                                                                                     ~<
who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed
to the within instrument and acknowledged to me that he/she/they executed the same in his/her/ their
authorize·d capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.


                                                                                              I certify under PENAL TY OF PERJURY under the
                                                                                              laws of the State of California that the foregoing
                                                                                              paragraph is true and correct.

           ~--··········1
           :@~·
            ~
             ··" •Anseles
                     •
                          z  1
                                 • •
                                                  GHAZI JAMSHEO
                                               No1aryPl.blc- Ca111~a
                                                 Los        C<iuoty          ~
                                                                                           WITNESS my hand and official seal


           ~
            .,
                         -f
                         ••

                                       0
                                                C<lmm1sSl0n ~221g:~4
                                            l,ly Ccmm E.,p,res Oct 22 2021
                                                                             -



         Place Notary Seal and/or Stamp Above
                                                                                    OPTIONAL
                                           Completing this information con deter alteration of the document or
                                            fraudulent reattachment of this form to on unintended document.
  Description o1f Attached Document                                                                                                          /
  Title or Type of Document: _b.e.,e09-,e,a T/0/V t?F MLL/&:,q;J                                                         F/k hi/\;?~
   Document Date:                                   /   £7 · ,.3.J? · o.L..t!J..2.0                                Number of Pages:    7Z1J£}
  Signer(s) Other Than Named Above:                                              A/,t:7   PTH,€-,:R 414:..-v~
  Capacity(ies) Claimed by Signer(s)
  Signer's Name: -------,,---....,......,.....---
  ~Corporate Officer - Title(s): t:!E4> /~,.c,c:,
  o Partner - o Limited o Generai/
  o Individual           o Attorney in Fact                                                   D Individual
  o Trustee              o Guardian or Conseivator                                            o Trustee
  oOther:      ~                                                                              o Other:
  Signer is Representing: 'e.£J ~ ~



©2019 National Notary Association
